OFFICE    OF THE   ATTORNEY GENERAL          OF TEXAS
                                  AUSTIN
GROVERSELLERS
ATTORNEY   GENERAL




fioaoribleT. U. Trlmbl~
Flret ;rrslstant
Stat. iiuparintendentof Publio            fn8trUOtlOn
hu;t in, Teiar



                                           Thirty-ninth fauielatulri,
                                           aatually 1A faot repeal..
                                           the exemption olauae.ai,:
                                           ffouw ail1 No. 586, TMrty-
                                           second:LegielatureP (Great-
                                           in6 lla IAdOpOAdeAt      SO&O01
                                           Di8trlot)
                               .~.

                 me era in rweipt    oi   your letter   or recent     dste,   read-
iag ~3     r0110w8:



                 We would llkn to call your attsntloa to H.
     9.    xo.    5593, irota, oi the 32nd Lagislntura, 1911,
     meatlog the Sriggr IA4epeAdcat Soho      District in
     Uurnet  County, aa vmll a8 to S. B. Xo. 227, Aots of
     tim 39th Legislature,   1923, whioh undertook to repeal
     a portion or 9, B. NO. !%5 with rorareAO0   to exeq-
     tion rr0i4 cousty supervision.
           ~59x1cotmthitutlon, ..rtlolr3, Lh3otlon 57, re-
     ierring to looal bills,  providea thut no local bill
     14th certain eraeptione may be fntroduoed without
     having flret been pQbllshed for thirty days, and thut
     such publictition sust acompany the local bill in the
     Legislature.

           “Please advise us whether or not 3. B. No. 227,
    :iCtS ot the 39th Legislature, 1925, actually in fact
    lepeoledthe exemption clause of H. B. Xo. 585, .;cts
    of the 32nd Legislature,  1911.”
HoAOrlibleT. ;b. Trimble, page 2




          IA the year 1925, Seation 5 of titicle 7 authorized
the Legisl&ure to oreute school dlatriote by speoial law, without
the notice required by article 3, SeOtiOA 56. See Powell Y. Charoo
IAdepeAaent ~abool Xstrict, 203, 9. i'i.1178.   Seotion 3 of arti-
ole 7 was amended at the November election 1926, since whioh tine
the Legislature nsy create sohool distrlcteby geAbrk3.l
                                                      lsWs.OAly.
          You are advised, thererore, that Senate Bill No.:'227,
Hots of the 39th Legislature, whioh was passed prior to t* 1926
amend-at  is OOAstitUtioAal eAd repealed the eXemptioA clauee Or
House Bill 585, AQte ot the 32Ad Legislature, 1911.

                                        Yours   very   truly




                                                         irasistant

CFG:EFP